Citation Nr: 1101798	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in January 2010.  A transcript of 
the hearing is included in the claims folder.

The Veteran's case was previously before the Board in April 2010.  
At that time the Veteran was seeking an initial compensable 
disability rating for service-connected hearing loss of the left 
ear and entitlement to service connection for hearing loss in the 
right ear.  The Board granted service connection for hearing loss 
in the right ear.  The case was remanded for a new examination 
and consideration of a disability rating for now service-
connected bilateral hearing loss.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by level IV 
hearing in the right ear and level V hearing in the left ear 
based on testing in September 2007.  This represents the greatest 
level of hearing loss disability during the pendency of his 
appeal.  


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for service-
connected bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.85, 
4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from July 1960 to April 1964.  
He submitted an informal claim for service connection for hearing 
loss in April 2007.  He submitted a formal claim for service 
connection for his hearing loss disability in June 2007.

The Veteran was afforded a contract audiology examination in 
September 2007.  The Veteran gave a history of hearing loss for 
the last 17 years.  He described his functional impairment as 
difficulty hearing if not looking at the person speaking.  The 
results of audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
60
60
50
LEFT
40
50
65
60
54

As noted, the average decibel loss, for 1000 to 4000 Hertz, in 
the right ear was 50 and in the left ear it was 54.  The Veteran 
had speech recognition scores of 80 percent for the right ear and 
72 percent in the left ear.  

The Veteran was granted service connection for hearing loss in 
left ear in September 2007.  Service connection for hearing loss 
in the right ear was denied.  The Veteran was given a 
noncompensable disability rating for his hearing loss in the left 
ear.  The effective date of the grant of service connection and 
the noncompensable disability rating was established as of the 
date of the informal claim of April 27, 2007.

The Veteran submitted records from Great Plains Surgery Center in 
August 2007.  The records reflect that the Veteran had a 
septoplasty and excision of two benign neoplasms from his left 
nostril in March 2002.  He also had a private audiogram in the 
records that was dated in January 2002.  This audiogram was dated 
more than five years prior to the Veteran's initial claim for 
benefits and did not include speech discrimination scores.  Thus 
it is not of any probative value in determining the Veteran's 
disability rating in this case.  See 38 C.F.R. § 4.85(a) (2010); 
see generally Savage v. Shinseki, No. 09-4406, WL 13796 (Vet. 
App.), Jan. 4, 2011.  (VA was required to seek clarification of 
whether private audiology examination conducted word recognition 
testing using Maryland CNC list where such scores were included 
in a report).  

The Veteran submitted his notice of disagreement (NOD) in 
December 2007.  He said that he had been re-evaluated at a VA 
clinic in November 2007 and his hearing was worse than previously 
determined.  He said he was fitted for hearing aids that he would 
receive in January 2008.

Associated with the claims folder are VA treatment records for 
the period from November 2007 to December 2008.  The records 
reflect that the Veteran was evaluated on an outpatient basis in 
the audiology clinic with several instances where he was afforded 
complete examinations.  

In November 2007, as reported by the Veteran in his NOD, he had a 
stuffiness in his ears and a high pitched ringing.  (The Veteran 
is service connected for tinnitus).  He said his hearing had been 
declining for the past six years.  He worked as a sales 
representative and his job would often require him to be in 
mechanic shops.  The results of audiometric testing were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
65
75
58
LEFT
45
60
70
70
61

The Veteran had speech recognition scores of 76 percent for the 
right ear and 80 percent in the left ear.  

A clinic note from the otolaryngology clinic in January 2008 
noted that the Veteran had a mixed hearing loss that was 
described as an asymmetrical sensorineural hearing loss at 2,000 
and 4,000 Hertz.  The note reported that this met the criteria 
for a magnetic resonance imaging (MRI) study to rule out internal 
auditory canal pathology.  The plan was to wait six months and 
recheck his hearing.  The Veteran had been issued hearing aids 
and was encouraged to continue to wear them.

An audiology clinic note from June 2008 reported that the Veteran 
was sent for a re-check of his speech recognition capability by 
the RO.  The Veteran reported no change in his hearing since his 
last evaluation in November 2007.  The SRT scores were 84 percent 
for each ear.  The Maryland CNC word recognition test was used.  
The examiner reported that the Veteran had good word recognition 
scores bilaterally.  No other audiometric testing was reported at 
the time.  

The Veteran underwent additional outpatient audiology testing in 
July 2008.  He had the same complaint of stuffiness in his ears.  
He was still employed as a sales representative and would be in 
mechanic shops.  The results of audiometric testing were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
60
70
54
LEFT
45
60
65
75
61

The Veteran had speech recognition scores of 92 percent for the 
right ear and 100 percent in the left ear.  

An MRI of the brain, with and without contrast, was interpreted 
as unremarkable for the internal auditory canals in September 
2008.

The Veteran testified at a video conference hearing in January 
2010.  The Veteran focused his testimony on noise exposure in 
service in support of his then pending claim for service 
connection for hearing loss in the right ear.  He said he had not 
done anything about his hearing loss until he saw a private 
examiner in 2001.  He was tested and told he had a hearing loss 
and that nothing could be done for it.  He said a friend of his 
from the Air Force told him to go to VA and be evaluated as his 
friend also had a hearing loss and had gone to VA.  The Veteran 
said he had been evaluated and now had hearing aids.

The Board granted service connection for hearing loss in the 
right ear in April 2010.  The Board remanded the case for the 
agency of original jurisdiction (AOJ) to implement the Board's 
decision and to afford the Veteran an examination to assess the 
status of his service-connected bilateral hearing loss.

The AOJ issued a rating decision that granted service connection 
for the right ear hearing loss and re-characterized the Veteran's 
disability as bilateral hearing loss in April 2010.  The AOJ also 
evaluated the several audiology evaluations of record and 
determined that an initial 10 percent disability rating was in 
order.  This was granted from the date of the informal claim of 
April 27, 2007.  

The Veteran was afforded a VA audiology examination in June 2010.  
The Veteran reported the functional effects of his hearing loss 
as difficulty understanding speech while unaided and a need to 
face people during conversations.  The Veteran currently used VA-
issued half-shell hearing aids in both ears.  The examiner noted 
that he had reviewed the claims folder and he recited the 
Veteran's military service history and noise exposure in service.  
The Veteran reported a negative occupational noise exposure and 
denied any recreational noise exposure.  

The results of audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
65
75
58
LEFT
50
60
70
65
61

The Veteran had speech recognition scores of 92 percent for the 
right ear and 88 percent in the left ear.  

The AOJ re-adjudicated the Veteran's claim in September 2010.  A 
rating in excess of 10 percent for service-connected bilateral 
hearing loss was denied and the Veteran was issued a supplemental 
statement of the case (SSOC).

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  The Veteran's claim 
for a higher evaluation for his bilateral hearing loss disability 
is an original claim that was placed in appellate status by a NOD 
expressing disagreement with an initial rating award.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 
percent.  This is based on organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to XI.  
Tables VI, VIa, and VII as set forth in the regulations are used 
to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 
Diagnostic Code 6100 (2010).  When the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Additionally, when the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will be 
elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

A review of the September 2007 VA audiometric studies correlates 
to level IV hearing in the right ear and level V hearing in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  The combination of 
the two ears corresponds to a 10 percent disability rating.  See 
38 C.F.R. § 4.85, Table VII.

The results of the audiometric studies do not allow for 
application of 38 C.F.R. § 4.86(a) or (b) for either ear.  In 
fact, none of the audiometric studies of record allows for 
application of 38 C.F.R. § 4.86(a) or (b) for either ear.

The results from the November 2007 outpatient study reflect level 
IV hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of the two ears corresponds to a 10 percent 
disability rating.  See 38 C.F.R. § 4.85, Table VII.  Thus, there 
is no basis for a higher rating based on this study.

The studies done in July 2008 and June 2010 do not provide any 
basis for a higher rating.  The July 2008 results correlate to 
level I hearing in the right ear and level II hearing in the left 
ear.  As for the most recent testing in June 2010, the Veteran 
had level II hearing in the right ear and level III hearing in 
the left ear.  The results of both studies result in a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, Table 
VI, Table VII.  

The assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As noted above, there is 
no basis to establish a disability rating in excess of 10 percent 
for the Veteran's bilateral hearing loss at any time during the 
pendency of his appeal.  (While there may have been a basis for 
staging the rating so as to reduce the 10 percent rating to 0 
percent effective from July 2008, the AOJ did not do so.)  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2010).  The Veteran has not presented any 
evidence that his particular service-connected bilateral hearing 
loss results in a unique disability that is not addressed by the 
rating criteria.  He has not identified any interference in his 
daily life other than difficulty in hearing conversational speech 
if he is not wearing his hearing aids or looking at the person 
who is speaking.  There is no evidence of any interference with 
employment.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of a veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2010).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

The evidence of record, as noted above, includes two compensation 
and pension (C&P) examinations and the results of two outpatient 
audiology evaluations as well as other audiology/otolaryngology-
related outpatient entries.  The Veteran did not provide evidence 
of an impact on his employment.  His social impact, as stated at 
his VA C&P examinations, has been the difficulty in hearing what 
others said to him if he is not looking at them or difficulty in 
hearing if he does not use his hearing aids.  Thus, the evidence 
of record is adequate to assess the Veteran's hearing loss 
disability.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting a 
disability rating in excess of 10 percent at any time during the 
pendency of the current appeal.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2009)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran's claim for service connection for bilateral hearing 
loss has been granted.  He is seeking a higher disability rating 
as a downstream element.  The Board notes that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 
19 Vet. App. at 490.  Accordingly, no discussion of VCAA notice 
is required in this case.

The Board finds that VA has adequately fulfilled its obligation 
to assist the Veteran in obtaining the evidence necessary to 
substantiate his claim.  All available evidence pertaining to the 
Veteran's claim has been obtained.  The evidence includes his 
service treatment records, private medical records submitted by 
the Veteran, and VA treatment records.  The Veteran was afforded 
two examinations.  He testified at a video conference hearing in 
support of his claim.  The Board remanded his claim for 
additional development.  The Veteran has not identified any other 
pertinent evidence, not already of record.  The Board is also 
unaware of any such evidence.

The Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


